DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a first arm having a first end pivotally coupled to the first cam, a second end pivotally coupled to the second cam, and a body extending between the first end and the second end, the body having a length and a width, the first end to be pivotably coupled to the display device with the display device rotatable about a first axis at the first end, the second end to be pivotably coupled to a base; and 
a second arm extending along the body of the first arm, the second arm having a proximal end pivotally coupled to the first cam and a distal end pivotally coupled to the second cam, 
with movement of the first arm and the second arm between a retracted state and an extended state, the first cam to rotate relative to the display device and the first cam and the second cam to rotate relative to the first arm and the second arm, the second arm extending within the width and the length of the first arm in the retracted state, and the second arm extending outside of the width and within the length of the first arm in the extended state”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 2-7 depending from claim 1 is are therefor also allowable.

Regarding claim 8, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a first cam and a second cam, 
a first arm having a first end pivotally coupled to the first cam and a second end pivotally coupled to the second cam, the first end pivotably coupled to the display device with the display device rotatable about a first axis at the first end, and the second end pivotably coupled to the base, and 
a second arm extending between the first end and the second end of the first arm, the second arm having one end pivotally coupled to the first cam and an opposite end pivotally coupled to the second cam, 
wherein, in response to pivotal movement of the first arm and the second arm, the first cam is movable relative to the display device and the first and second cams are movable relative to the first arm and the second arm”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 9-12 and 16 depending from claim 8 are therefor also allowable.

Regarding claim 13, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “ a first cam and a second cam; 
a first arm having a first end pivotally coupled to the first cam, a second end pivotally coupled to the second cam, and a body extending between the first end and the second end, the body having a length and a width, the first end pivotably coupled to the display device, the second end pivotably coupled to the base; and 
a second arm extending along the body of the first arm, the second arm having a proximal end pivotally coupled to the first cam and a distal end pivotally coupled to the second cam, 
wherein the display device is rotatable about a first axis defined at the first end of the first arm and movable between a first position and a second position along an arc having an arc length from the base at the second end of the first arm, 
wherein, with movement of the display device between the first position and the second position, the first cam is rotatable relative to the display device and the first cam and the second cam are rotatable relative to the first arm and the second arm”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 14-15 and 17 depending from claim 13 are therefor also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        
/JAMES WU/Primary Examiner, Art Unit 2841